Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20150025337 A1, published January 22, 2015) in view of Becker, Christoph R., et al. Multi-slice and Dual-source CT in Cardiac Imaging: Principles - Protocols - Indications - Outlook. Germany, Physica-Verlag, 2006, hereinafter referred to as Choi and Becker, respectively. 
	Regarding claim 1, Choi teaches an ultrasonic diagnostic apparatus (Fig. 1, ultrasonic diagnostic apparatus), comprising: 
processing circuitry (Fig. 1, signal processing unit 6) configured to 
detect, based on an electrocardiogram (ECG) signal, a specific heart phase in a former heartbeat and a specific heart phase in a latter heartbeat thereafter (Fig. 2; see pg. 3, col. 2, para. 0049 — “... an R wave appears in a predetermined cycle in the waveform of the ECG signal output from the electrocardiograph 20. In a general triggered three dimensional diagnostic mode, this R wave is used as a trigger signal.”), AND 
control an ultrasonic probe to initiate an ultrasonic scan at a timing when the calculated delay time is elapsed from the specific heart phase in the latter heartbeat (see Abstract — “...controls acquisition timing of the sub-volume data from a time point elapsed from the predetermined time phase by a predetermined period of time 
Choi does not explicitly teach calculate for each heartbeat a non-fixed delay time from the specific heart phase in the latter heartbeat based on a time interval between the specific heart phase in the former heartbeat and the specific heart phase in the latter heartbeat, thereby sequentially calculating a plurality of the non-fixed delay times in respective heartbeats.
Whereas, Becker, in the same field of endeavor, teaches calculate for each heartbeat a non-fixed delay time from the specific heart phase in the latter heartbeat based on a time interval between the specific heart phase in the former heartbeat and the specific heart phase in the latter heartbeat after detection of the specific heart phase in the latter heartbeat and before initiation of a scan in the latter heartbeat, thereby sequentially calculating a plurality of the non-fixed delay times in respective heartbeats (Fig. 4.34a of pg. 106, Relative Delay diagram, where the delay time occurs after detecting the R-wave (equated to specific heart phase) and before the scan (equated to image time interval); see pg. 106, col. 2, para. 1 – “A temporal delay Tdel relative to the onset of the previous R-wave is used for determining the start point of the ECG-triggered acquisition or start point of the reconstruction data interval. The delay time Tdel is determined individually for each heart cycle as a given percentage                         
                            δ
                        
                    RR of the RR-interval time TRR. For ECG triggering, the RR-interval times have to be prospectively estimated based on the prior RR-interval times.” Where the specific heart phase is equated to the R-wave). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Choi, by having apparatus calculate for each heartbeat a non-fixed delay time from the specific heart phase in the latter heartbeat based on 
Furthermore, regarding claim 2, Choi further teaches wherein the processing circuitry is configured to control the ultrasonic probe to initiate the ultrasonic scan at timing when the sequentially calculated delay time elapsed from the specific heart phase in the latter heartbeat (see Abstract — “..controls acquisition timing of the sub-volume data from a time point elapsed from the predetermined time phase by a predetermined period of time while switching the sub-volume...”; Fig. 1; see pg. 5, col. 1, para. 0065 — “...the scan control unit 14 detects an R wave from the ECG signal (step S2). In this case, the scan control unit 14 waits for the lapse of the delay timed as shown in FIG. 11 (step S3). The value of the delay time d depends on the value of the desired diagnosis time T (in other words, the number of subvolume data acquired).”), and
Becker further teaches calculating a non-fixed delay time for each heartbeat (Fig. 4.34a of pg. 106, Relative Delay diagram; see pg. 106, col. 2, para. 1 – “A temporal delay Tdel relative to the onset of the previous R-wave is used for determining the start point of the ECG-triggered acquisition or start point of the reconstruction data interval. The delay time Tdel is determined individually for each heart cycle as a given percentage                         
                            δ
                        
                    RR of the RR-interval time TRR. For ECG triggering, the RR-interval times have to be prospectively estimated based on the prior RR-interval times.”).
Furthermore, regarding claim 4, Choi further teaches wherein the processing circuitry is configured to set the delay time in the latter heartbeat to be the same as a delay time in the former 
Becker further teaches calculating a non-fixed delay time for each heartbeat (Fig. 4.34a of pg. 106, Relative Delay diagram; see pg. 106, col. 2, para. 1 – “A temporal delay Tdel relative to the onset of the previous R-wave is used for determining the start point of the ECG-triggered acquisition or start point of the reconstruction data interval. The delay time Tdel is determined individually for each heart cycle as a given percentage                         
                            δ
                        
                    RR of the RR-interval time TRR. For ECG triggering, the RR-interval times have to be prospectively estimated based on the prior RR-interval times.”).
The motivation for claims 2 and 4 was shown previously in claim 1. 
Furthermore, regarding claim 7, Choi further teaches wherein the processing circuitry is configured to set the specific heart phase to an R-wave based on the waveform of the ECG signal (Fig. 9 - Receive ECG signal S1, Detect R wave S2; see pg. 3, col. 2, para. 0047 -"...the apparatus acquires subvolume data by changing a scan range for each heartbeat period (switching sub-volumes) by using an R wave of an EGG signal as a trigger signal."). 
Furthermore, regarding claim 8, Choi further teaches wherein the ECG signal is based on an output of an ECG device (Fig. 1, electrocardiograph 20; Fig. 2 - ECG signal output from electrocardiograph).

Regarding claim 9, Choi teaches a medical image processing apparatus (Fig. 1, image generation unit 8 of ultrasonic diagnostic apparatus) comprising: 
processing circuitry (Fig. 1, signal processing unit 6) configured to 
detect, based on an electrocardiogram (ECG) signal, a specific heart phase in a former heartbeat and a specific heart phase in a latter heartbeat thereafter (Fig. 2; see pg. 3, col. 2, para. 0049 — “an R wave appears in a predetermined cycle in the waveform of 
acquire a heart phase of each of multiple sub-volume data stored in a memory based on the specific heart phase in the latter heartbeat and the calculated delay time (see Fig. 1, memory 18; see pg. 5, col. 1, para. 0065 - "The value of the delay time d depends on the value of the desired diagnosis time T (in other words, the number of sub-volume data acquired)."; see pg. 5, col. 2, para. 0075 -"...stores the sub-volume data acquired by the scan processing in the memory 18."), 
the multiple sub-volume data being acquired by ultrasonic scans according to a fixed delay time (see Abstract — “...controls acquisition timing of the sub-volume data from a time point elapsed from the predetermined time phase by a predetermined period of time while switching the sub-volume...”; Fig. 1; see pg. 5, col. 1, para. 0065 — “...the scan control unit 14 detects an R wave from the ECG signal (step S2). In this case, the scan control unit 14 waits for the lapse of the delay timed as shown in FIG. 11 (step S3). The value of the delay time d depends on the value of the desired diagnosis time T (in other words, the number of subvolume data acquired).”), and 
generate full-volume data by correlating the multiple sub-volume data by the acquired heart phase based on the calculated delay time (see Fig. 7; see pg. 2, col. 1, para. 0029 - "The data acquisition unit configured to sequentially execute ultrasonic scanning on a plurality of sub-volumes constituting a full volume as a diagnosis target area of the object in a period including the diagnosis period to acquire sub-volume data corresponding to a plurality of time phases concerning each of the sub-volumes and each of a plurality of heartbeats.").
                        
                            δ
                        
                    RR of the RR-interval time TRR. For ECG triggering, the RR-interval times have to be prospectively estimated based on the prior RR-interval times.” Where the specific heart phase is equated to the R-wave).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Choi, by having apparatus calculate for each heartbeat a non-fixed delay time from the specific heart phase in the latter heartbeat based on a time interval between the specific heart phase in the former heartbeat and the specific heart phase in the latter heartbeat, thereby sequentially calculating a plurality of the non-fixed delay times in respective heartbeats, as disclosed in Becker. One of ordinary skill in the art would have been motivated to make this modification in order for the user to conduct motion-free imaging of small anatomical structures such as coronary arteries during the diastolic phase, as taught in Becker (see pg. 107, col. 1, para. 1). 

Regarding claim 10, Choi teaches a method for controlling an ultrasonic scan (Fig. 1, scan control unit 14, system control unit 12 of ultrasonic diagnostic apparatus), comprising: 
detecting, based on an ECG signal, a specific heart phase in a former heartbeat and a specific heart phase in a latter heartbeat thereafter (Fig. 2; see pg. 3, col. 2, para. 0049 —“... an R wave appears in a predetermined cycle in the waveform of the ECG signal output from the 
controlling an ultrasonic probe to initiate the ultrasonic scan in the latter heartbeat at a timing when the calculated delay time is elapsed from the specific heart phase in the latter heartbeat, thereby sequentially initiating a plurality of the ultrasonic scans in the respective heartbeats (see Abstract — “...controls acquisition timing of the sub-volume data from a time point elapsed from the predetermined time phase by a predetermined period of time while switching the sub-volume...”; Fig. 1; see pg. 5, col. 1, para. 0065 — “...the scan control unit 14 detects an R wave from the ECG signal (step S2). In this case, the scan control unit 14 waits for the lapse of the delay timed as shown in FIG. 11 (step S3). The value of the delay time d depends on the value of the desired diagnosis time T (in other words, the number of sub-volume data acquired).”). 
Choi does not explicitly teach calculating for each heartbeat a non-fixed delay time from the specific heart phase in the latter heartbeat based on a time interval between the specific heart phase in the former heartbeat and the specific heart phase in the latter heartbeat after detection of the specific heart phase in the latter heartbeat and before initiate of a scan in the latter heartbeat, thereby sequentially calculating a plurality of the non-fixed delay times in respective heartbeats. 
Whereas, Becker, in the same field of endeavor, teaches calculating for each heartbeat a non-fixed delay time from the specific heart phase in the latter heartbeat based on a time interval between the specific heart phase in the former heartbeat and the specific heart phase in the latter heartbeat after detection of the specific heart phase in the latter heartbeat and before initiate of a scan in the latter heartbeat, thereby sequentially calculating a plurality of the non-fixed delay times in respective heartbeats (Fig. 4.34a of pg. 106, Relative Delay diagram, where the delay time occurs after detecting the R-wave (equated to specific heart phase) and before the scan (equated to image time interval); see pg.                         
                            δ
                        
                    RR of the RR-interval time TRR. For ECG triggering, the RR-interval times have to be prospectively estimated based on the prior RR-interval times.” Where the specific heart phase is equated to the R-wave). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Choi, by including to the method calculating for each heartbeat a non-fixed delay time from the specific heart phase in the latter heartbeat based on a time interval between the specific heart phase in the former heartbeat and the specific heart phase in the latter heartbeat after detection of the specific heart phase in the latter heartbeat and before initiate of a scan in the latter heartbeat, thereby sequentially calculating a plurality of the non-fixed delay times in respective heartbeats, as disclosed in Becker. One of ordinary skill in the art would have been motivated to make this modification in order for the user to conduct motion-free imaging of small anatomical structures such as coronary arteries during the diastolic phase, as taught in Becker (see pg. 107, col. 1, para. 1). 
 
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Becker, as applied to claim 1 above, and further in view of Miyazaki (US 20100249574 A1, published September 30, 2010), hereinafter referred to as Miyazaki.
Regarding claim 3, Choi in view of Becker teaches all of the elements disclosed in claim 1 above, and Becker further teaches calculating a non-fixed delay time for each heartbeat (Fig. 4.34a of pg. 106, Relative Delay diagram; see pg. 106, col. 2, para. 1 – “A temporal delay Tdel relative to the onset of the previous R-wave is used for determining the start point of the ECG-triggered acquisition or start point of the reconstruction data interval. The delay time Tdel is determined individually for each heart cycle as a                         
                            δ
                        
                    RR of the RR-interval time TRR. For ECG triggering, the RR-interval times have to be prospectively estimated based on the prior RR-interval times.”).
Choi in view of Becker does not explicitly teach calculating the delay time by adjusting a coefficient by which a time interval between the specific heart phase in the former heartbeat and the specific heart phase in the latter heartbeat is multiplied.
Whereas, Miyazaki, in the same field of endeavor, teaches calculating the delay time by adjusting a coefficient by which a time interval between the specific heart phase in the former heartbeat and the specific heart phase in the latter heartbeat is multiplied (see pg. 4, col. 1, para. 0051 - "A delay time DT can be also corrected by multiplying by a coefficient determined empirically in advance.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified apparatus, as disclosed in Choi in view of Becker, by multiplying a coefficient to the delay time, as disclosed in Miyazaki. One of ordinary skill in the art would have been motivated to make this modification in order to adjust the delay time in cases of irregular heartbeats, as taught in Miyazaki (see pg. 4, col. 1, para. 0051).
Furthermore, regarding claim 5, Miyazaki further teaches wherein the processing circuitry is configured to set the predetermined time as a time acquired by adding a margin time (see pg. 3, col. 2, para. 0050 -"...when data acquisition timing is desired to be set in a diastole, a systole SD can be estimated based on equation (2) and a delay time can be set so that the data acquisition timing becomes in a diastole."; see pg. 4, col. 1, para. 0051 -"...it is thought that a corrected delay time DTcor can be calculated as a practical value so long as a correction coefficient k is added to a delay time DT as shown in equation (4).") to an average time of intervals of specific heart phases (see pg. 3, col. 2, para. 0047 - "...the heart rate acquisition part 46 may be also configured to calculate or acquire plural HRs and provide an average value of the plural HRs to the delay time setting part 47 for accuracy improvement." So the margin time 
Furthermore, regarding claim 6, Miyazaki further teaches wherein the processing circuitry is configured to set the margin time as the delay time, thereby setting the predetermined time as a time acquired by adding the delay time to the average time of intervals of specific heart phases (see pg. 4, col. 1, para. 0051 - "...it is thought that a corrected delay time DTcor can be calculated as a practical value so long as a correction coefficient k is added to a delay time DT as shown in equation (4)."; Fig. 2; see pg. 3, col. 2, para. 0047 — “...the heart rate acquisition part 46 may acquire a HR around ten times and make the average value of the 10 HRs be the HR provided to the delay time setting part 47.” ." So the margin time is equated to the correction coefficient k, which is added to the delay time that can be based on the average value of plural heartrates (equated to average time of intervals)). 
The motivation for claims 5-6 was shown previously in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gardner et al. (US 6210333 B1, published April 3, 2001) discloses a system where the user selects a delay for each cardiac interval, so the delay times can be different for each interval. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.C./Examiner, Art Unit 3793    

/KEITH M RAYMOND/
Supervisory Patent Examiner, Art Unit 3793